EVERETT, Chief Judge
(concurring):
Mindful of the danger that drugs pose for the military establishment, this Court has avoided imposing unduly rigorous limitations on the Government’s efforts to combat this hazard. For example, we have held that compulsory drug tests could be performed on personnel entering a military installation. Murray v. Haldeman, 16 M.J. 74 (C.M.A.1983). We have allowed introduction into evidence of drug test results and have held that these results were legally sufficient to uphold a conviction for drug use. United States v. Heyward, 22 M.J. 35 (C.M.A.), cert. denied, 479 U.S. 1011, 107 S.Ct. 656, 93 L.Ed.2d 710 (1986). Indeed, typical convictions for drug abuse are predicated on testimony that a drug test of the accused has proved positive.
We are aware that the massive drug-testing program of the armed services can never obtain perfect accuracy. Urine specimens can be misplaced or misidentified; flaws can exist in the equipment used for the tests; and laboratory technicians can make mistakes in testing. In recognition of the potential for error and the severe consequences of such error for the service-member, the armed services have promulgated directives seeking to assure that drug tests will be performed as accurately and professionally as possible.
Despite the procedures employed to safeguard the validity of drug testing, test results should not be accepted uncritically as evidence. In order better to assure *439their accuracy, the defense must be provided a meaningful opportunity to question the test results. Thus, the defense must be granted discovery of the results before trial. Upon request, the defense also must be furnished the services of an expert who can evaluate and explain the testing techniques and the test results and, if necessary, testify thereon. Cf. Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985).
In preparing its case, the Government is assisted by experts; and government experts can be made available to the defense as consultants and witnesses. However, often the defense will wish to have its own consultant and witness, instead of testimony from a government expert who may espouse views hostile to the defense position. Neither civilian nor military law guarantees an accused the right to the expert of his choice. Indeed, the Manual for Courts-Martial, United States, 1984, specifically recognizes that the Government may “provide an adequate substitute” for a requested expert. R.C.M. 703(d); cf. United States v. Garries, 22 M. J. 288 (C.M.A.), cert. denied, 479 U.S. 985, 107 S.Ct. 575,. 93 L.Ed.2d 578 (1986). However, where there are divergent scientific views, the Government cannot select a witness whose views are very favorable to its position and then claim that this same witness is “an adequate substitute” for a defense-requested expert of a different viewpoint.
In light of the considerable latitude which this Court has heretofore granted to the Government in its urinalysis program, it is only fair that servicemembers accused of using drugs be given meaningful access to experts who are willing to challenge testing procedures and results. Therefore, I conclude that appellant’s request for the services of Dr. Pitts should have been granted. His credentials as an expert were unquestioned. He was familiar with the procedures being used at the laboratory which had tested appellant’s urine specimen, and he had reviewed the laboratory documentation. The proffer of his testimony was very specific. That testimony, as I interpret the proffer, would have raised a question not only as to how much cocaine Van Horn had used but also whether he had used any at all. Under these circumstances, the defense request, that Dr. Pitts be made available to testify should have been granted; * so I join Judge Sullivan’s opinion.

 Sometimes, defense requests for expert or other witnesses can be used as a tactic to create pressure on the Government to drop charges or to plea-bargain. Because of the cost associated with obtaining the presence of an expert witness, the temptation to use this leverage may be especially great. We do not condone these tactics; and the ethics of an attorney who engages therein may be questioned. However, nothing in the present record indicates that appellant was simply trying to harass the prosecution. Instead, he apparently was making a good-faith request for expert testimony to corroborate his denial of drug use.